*199The opinion of the Court was delivered by
Kennedy, J.
We concur so entirely, not only in the opinion delivered by his honour the President Judge of the court below in this case, but likewise in the reasons advanced by him in support of it, that we are willing to a'dopt it as our own. And I am inclined to believe for myself, that it is expressed with a degree of force and perspicuity to which I could add nothing, were I to attempt it. We have, however, been requested, by the counsel for the plaintiff, to give our opinion upon the second ground taken by the defendant as a defence, upon which the court below considered it unnecessary to pass, as it certainly was, after deciding the cause in favour of the defendant, upon the first ground. The second ground is, that the court-house and public offices, &c., of a county are not such buildings as come within the purview and meaning of the Act of Assembly, giving to mechanics and material-men a lien for materials furnished for and work done in the construction thereof. The only object that the Legislature had or could well have intended by putting it in the power of mechanics and material-men to make their claims for work done in, or materials furnished for, the construction of any building, a lien thereon, was, to give them a real substantial security for the payment of the same; but it is evident that it can afford them no security, in this respect, unless, under the process presented by the Act, the building can be taken in execution afterwards, and be either extended or sold. But can it be supposed that the Legislature could have intended, in any case, to subject a county to the privation or loss of its buildings, such as court-house, public offices or jail, so indispensably necessary for the public benefit and accommodation, as also for the preservation of the public records, containing the only evidence that thousands may have for their rights, and in which, it may be truly said, that every individual of the community has a deep interest ? Besides, to make such buildings liable to extension or sale, even for debts created by virtue of contracts made directly with the county itself, which is much stronger than the present case, would be in direct violation of the express provisions and directions of the Act of the 15th of April 1834. By the 6th section of this Act, Purdon’s Dig. (of 1841), page 190, it is enacted, “ If any judgment shall be obtained against a county in any action or proceeding, the party entitled to the benefit of such judgment may have execution thereof as follows, and not otherioise, viz: It shall be lawful for the court in which such judgment shall be obtained, or to which such judgment may be removed by a transcript from a justice of the peace or alderman, to issue thereon a writ commanding the commissioners of the county to cause the amount thereof, with the interest and costs, to be paid to the party entitled to the benefit, of such judgment, out of any moneys unappropriated of such county; or if there be no such moneys, out of the first moneys that shall be received for the use *200of such county; and to enforce obedience to such writ by attachment.” It is perfectly plain, then, from the express language of this latter Act, that no other mode can be pursued or resorted to than that which is directed and pointed out by it in terms that cannot be mistaken. There can be no seizure, extension or sale of the property of the county; the payment of a debt owing by it can only be enforced after judgment obtained therefor, by issuing a writ commanding the commissioners to pay, &c., and not otherwise ; and if the commissioners fail or refuse to pay according to the command contained in the writ, obedience may be coerced by attachment. This, however, is not a remedy to which the plaintiff has even the colour of a right to resort; for he has no claim against either the county or its commissioners. It is not alleged or pretended that he ever made any contract with the one or the other for furnishing the lime for which he claims to be paid.
Judgment affirmed.